Exhibit 99.1 Updates to Platform Specialty Products Corporation’s Annual Report on Form 10-K for the Fiscal Year ended December 31, 2013 Part II. Item6. Selected Financial Data Platform’s Selected Consolidated Financial Information The following table presents our selected consolidated historical financial data for us and our Predecessor as of the dates and for each of the periods indicated.The selected consolidated historical data for the period from our inception (April 23, 2013) to December 31, 2013 (“Successor 2013 Period”) and as of December 31, 2013 has been derived from our audited consolidated financial statements included in this Annual Report.The selected consolidated historical data for our Predecessor for the period from January 1, 2013 to October 31, 2013 (“Predecessor 2013 Period”) and the years ended December 31, 2012 and 2011 (“Predecessor 2012 Period” and “Predecessor 2011 Period”, respectively) and as of December 31, 2012 and December 31, 2011 have been derived from the audited consolidated financial statements of our Predecessor included in this Annual Report. The selected consolidated historical financial data presented below contain all normal recurring adjustments that, in the opinion of management, are necessary to present fairly our financial position and results of operations as of and for the periods presented. The selected historical consolidated financial data included below and elsewhere in this Annual Report are not necessarily indicative of future results and should be read in conjunction with the section entitled “Financial Statements and Supplementary Data” included in Part II, Item 8 of this Annual Report, and the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in Part II, Item 7 of this Annual Report. Unless the context otherwise requires, all references in this section to “we”, “us”, “our” and “Successor” refer to Platform and its subsidiaries, collectively, for all periods subsequent to the MacDermid Acquisition.All references in this section to our “Predecessor” refer to MacDermid and its subsidiaries for all periods prior to the MacDermid Acquisition. (amounts in thousands, except per share data) Successor Predecessor Statement of Operations Data Period from Inception (April 23, 2013) to December 31, 2013 Period from January 1, 2013 to October 31, 2013 Year Ended December 31, 2012 Year Ended December 31, 2011 Net sales $ Gross profit Operating (loss) profit ) (Loss) income from continuing operations before income taxes, non-controlling interest and accumulated payment-in-kind dividend on cumulative preferred shares ) Income tax benefit (expense) Net (loss) income ) Basic earnings per share ) n/a n/a n/a Diluted earnings per share ) n/a n/a n/a Successor Predecessor December 31, 2013 December 31, 2012 Balance Sheet Data Cash & cash equivalents $ $ Working capital (3) Total assets Total debt & capital lease obligations Total Equity (1)Includes the following significant items related to the MacDermid Acquisition affecting comparability in the Successor 2013 Period: · Non-cash charge related to the Founder Preferred Share dividend rights of $172.0 million; · Purchase accounting adjustment of $23.9 million charged to cost of sales for the manufacturer’s profit in inventory adjustment; and · Transaction costs, primarily comprised of professional fees, of $15.2 million. (2)Includes the following significant items related to the MacDermid Acquisition affecting comparability in the Predecessor 2013 Period: · Transaction costs primarily for professional fees and fees paid to Predecessor shareholders resulting from management fees payable in conjunction with consummation ofthe MacDermid Acquisition of $16.9 million; and · Deemed compensation expense related to pre-acquisition share awards of approximately $9.3 million. (3)Working capital is defined as current assets less current liabilities. Platform has not declared or paid any dividends on its shares of Common Stock since its incorporation and does not anticipate that it will do so in the foreseeable future. Beginning in 2014, if the average stock price of our shares of Common Stock exceeds $11.50 per share for the last ten days of the calendar year, we are required to pay dividends on the Series A Preferred Stock in the form of shares of our Common Stock equal to 20% of the appreciation over $10.00 of the market price for the last ten days of our calendar year. Item8. Financial Statements and Supplementary Data See “Index to Consolidated Financial Statements,” in this Form 8-K. Index to Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm – Successor Report of Independent Registered Public Accounting Firm – Predecessor Consolidated Financial Statements Consolidated Statements of Operations F-1 Consolidated Statements of Comprehensive Income F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Cash Flows F-4 Consolidated Statements of Changes in Stockholders’ Equity F-5 to F-6 Notes to Consolidated Financial Statements F-7 to F-50 Financial Statement Schedule: Schedule II – Valuation and Qualifying Accounts and Reserves REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders’ of Platform Specialty Products Corporation: In our opinion, the accompanying consolidated balance sheet as of December 31, 2013 and the related consolidated statements of operations, comprehensive income (loss), stockholders’ equity and cash flows for the period from inception (April 23, 2013) to December 31, 2013 present fairly, in all material respects, the financial position of Platform Specialty Products Corporation and its subsidiaries at December 31, 2013, and the results of their operations and their cash flows for the period from inception (April 23, 2013) to December 31, 2013 in conformity with accounting principles generally accepted in the United States of America.In addition, in our opinion, the financial statement schedule listed in the accompanying index presents fairly, in all material respects, the information set forth therein when read in conjunction with the related consolidated financial statements.These financial statements and financial statement schedule are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements and financial statement schedule based on our audit.We conducted our audit of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLP Stamford, Connecticut March 31, 2014, except with respect to our opinion on the consolidated financial statements insofar as it relates to the effects of the measurement period adjustments described in Note 2 and also impacting Notes 4, 5, 8, 12, and 19, as to which the date is September 26, 2014. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders MacDermid, Incorporated: We have audited the accompanying consolidated balance sheet of MacDermid, Incorporated andsubsidiaries (the “Company”) as of December 31, 2012, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity, and cash flows for the ten-month period ended October 31, 2013 and each of the years in the two-year period ended December31, 2012. In connection with our audits of the consolidated financial statements, we also have audited the financial statement schedule as of and for the ten-month period ended October 31, 2013 and as of and for each of the years in the two-year period ended December 31, 2012.These consolidated financial statements and the financial statement schedule are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements and financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of MacDermid, Incorporated andsubsidiaries as of December31, 2012, and the results of their operations and their cash flows for the ten-month period ended October 31, 2013 and each of the years in the two-year period ended December31, 2012, in conformity with U.S.generally accepted accounting principles. Also in our opinion, the related financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material aspects, the information set forth therein. /s/ KPMG LLP Hartford, Connecticut February11, 2014 PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share amounts) Period from Inception (April 23, 2013) through December 31, January 1, through October 31, Year Ended December 31, Successor Predecessor Predecessor Predecessor Net sales $ Cost of sales Gross profit Operating expenses: Selling, technical, general and administrative Non-cash charge related to preferred stock dividend rights - - - Research and development Restructuring Total operating expenses Operating (loss) profit ) Other (expense) income: Interest, net ) Loss on extinguishment of debt - ) - - Other (expense) income, net ) (Loss) income before income taxes, non-controlling interests and accrued payment-in-kind dividends on cumulative preferred shares ) Income tax benefit (provision) Net (loss) income ) Net loss (income) attributable to the non-controlling interests ) ) ) Net (loss) income attributable to Common Shareholders ) Accrued payment-in-kind dividend on cumulative preferred shares - ) ) ) Net (loss) income attributable to common shares $ ) $ ) $ $ ) Earnings (loss) per share Basic $ ) n/a n/a n/a Diluted $ ) n/a n/a n/a Weighted average shares outstanding (In thousands) Basic n/a n/a n/a Diluted n/a n/a n/a See accompanying notes to consolidated financial statements F-1 PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) Period from Inception (April 23, 2013) through December 31, January 1, through October 31, Year Ended December 31, Successor Predecessor Predecessor Predecessor Net (loss) income $ ) $ $ $ Other comprehensive (loss) income, before tax Foreign currency translation adjustments ) Pension and postretirement plans ) ) Unrealized gain (loss) on available for sale securities 65 ) Derivative financial instruments revaluation ) Total other comprehensive (loss) income, before tax ) ) Income tax (expense) benefit on comprehensive (loss) income ) ) Other comprehensive income (loss), net of tax ) ) Comprehensive loss (income) attributable to the non-controlling interests ) ) ) Comprehensive (loss) income attributable to Common Shareholders $ ) $ $ $ ) See accompanying notes to consolidated financial statements F-2 PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) As of December 31, Successor Predecessor Assets Cash & cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $10,113 and $8,831 at December 31, 2013 and 2012, respectively Inventories Prepaid expenses & other current assets Total current assets Property, plant & equipment, net Goodwill Intangible assets, net Other assets Total assets Liabilities & Stockholders' Equity Accounts payable Accrued salaries, wages and employee benefits Accrued interest Current installments of long-term debt Accrued income taxes payable Accrued expenses and other current liabilities Total current liabilities Long-term debt Long-term retirement benefits, less current portion Long-term deferred income taxes Long-term contingent consideration - Other long-term liabilities Total liabilities Commitments and contingencies (Note 16) - - Redeemable 401(k) plan interest - Stockholders' Equity Successor preferred shares (2,000,000 designated as Series A), 5,000,000 shares authorized, 2,000,000 shares issued and outstanding at December 31, 2013 - - Predecessor 9.00% cumulative Series A preferred shares, 316,000 shares authorized and issued, 315,144 shares outstanding at December 31, 2012 - Predecessor 9.50% cumulative Series B preferred shares, 44,977 shares authorized and 0 shares outstanding at December 31, 2012 - - Successor common shares, 200,000,000 shares authorized, 103,571,941 shares issued and outstanding at December 31, 2013 - - Predecessor common shares, 50,000,000 shares authorized and issued, 49,582,936 shares outstanding at December 31, 2012 - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Less: Treasury stock, at stock (856 Predecessor 9% Series A cumulative preferred shares and 417,064 Predecessor common shares at December 31, 2012) - ) Total stockholders equity Non-controlling interests ) Total equity Total liabilities, redeemable 401(k) plan interest and stockholders equity $ $ See accompanying notes to consolidated financial statements F-3 PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Period from Inception (April 23, 2013) through December 31, January 1, through October 31, Year Ended December 31, Successor Predecessor Predecessor Predecessor Cash flows from operating activities: Net (loss) income $ ) $ $ $ Adjustments to reconcile net (loss) income from operations to net cash flows provided by operating activities: Non-cash charge related to preferred stock dividend rights - - - Depreciation and amortization Deferred income taxes ) Manufacturer's profit in inventory adjustment - - - Loss on extinguishment of debt - - - Equity compensation expense Impairment charges - - Other, net ) ) Changes in assets & liabilities, net of acquisitions: Accounts receivable ) ) ) Inventory ) Accounts payable ) ) Accrued expenses ) ) ) Income tax balances ) ) ) Long term assets ) Other assets and liabilities ) ) ) Net cash flows provided by operating activities Cash flows from investing activities: Capital expenditures ) Proceeds from sale of non-financial assets Acquisition of business, net of cash acquired ) - ) - Purchases of marketable securities ) - - - Redemption of marketable securities - - - Other, net - ) 41 Net cash flows used in investing activities ) Cash flows from financing activities: Proceeds from issuance of debt, net of discount and fees - - Repayments of borrowings ) Repurchase of Series A preferred stock - ) - - Advance from Platform Acquisition Holdings Limited - - - Proceeds from issuance of preferred stock, net - - - Proceeds from issuance of common stock, net - - - Payment of accumulated dividends on Series A preferred stock - ) - - Payment of financing fees ) Other, net ) Net cash flows provided by (used in) financing activities ) ) ) Effect of exchange rate changes on cash and cash equivalents 92 ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ Supplemental disclosure information: Cash paid for interest $ Cash paid for income taxes $ Non-cash financing activities: Cash paid by Platform Acquisition Holdings, Ltd for interest $
